El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
La Sec. 3.13(g) de la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2163(g), dispone que todo caso sometido a un *273procedimiento adjudicativo ante una agencia deberá ser resuelto dentro de un término de seis (6) meses desde su presentación, salvo circunstancias excepcionales. Resolve-mos que esta sección no aplica a los procedimientos inves-tigativos que efectúe el Superintendente de la Policía de Puerto Rico con el fin de determinar si un policía ha incu-rrido en una falta que pudiera conllevar una sanción de suspensión de empleo y sueldo, destitución, expulsión o degradación.
r*H
El 24 de junio de 1992 la Asociación de Miembros de la Policía de Puerto Rico, Inc. (en adelante Asociación) y los Srs. Juan Martínez Vázquez, Emilio Ramos Bracetti, An-drés Ramos Picart, Hernán Vidal Reyes y Héctor L. Ortiz Rivera incoaron una demanda sobre sentencia declaratoria ante el Tribunal Superior, Sala de San Juan, contra el Su-perintendente de la Policía, Sr. Ismael Betancourt Lebrón. Según lo alegado en la demanda, el policía Martínez Váz-quez estaba siendo objeto de una investigación disciplina-ria por hechos ocurridos anteriores a 1990. En cuanto a los señores Ramos Bracetti y Ramos Picart, se alegó que estos miembros de la Policía estaban siendo sometidos a un pro-ceso de formulación de cargos por hechos ocurridos el 27 de enero de 1991. En lo que respecta al señor Vidal Reyes, se adujo que a este policía se le impuso una sanción el 13 de abril de 1991 por unos sucesos ocurridos el 9 de septiembre de 1990. Finalmente, de acuerdo con la demanda, el policía Ortiz Rivera fue expulsado del cuerpo de la Policía el 11 de octubre de 1991 a raíz de unos hechos ocurridos en marzo de 1988.
En el recurso de sentencia declaratoria, los demandan-tes señalaron que la investigación que lleva a cabo el Su-perintendente de la Policía para determinar si uno de sus miembros ha incurrido en una falta que amerite la impo-*274sición de una sanción constituye un procedimiento adjudi-cativo regido por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.) Por ello, los demandantes invocaron la aplicación de la Sec. 3.13(g) de la referida legislación que dispone que todo caso sometido a un procedimiento adjudicativo deberá ser resuelto dentro del término de seis (6) meses desde su presentación.
Argüyeron que en virtud de esta sección el Superinten-dente de la Policía está obligado a resolver los casos que imputen la comisión de una falta dentro de dicho término. Es por ello que solicitaron la anulación de todo procedi-miento disciplinario efectuado luego de haber expirado el término de seis (6) meses.
Particularmente, los demandantes solicitaron la anula-ción de los procedimientos investigativos que aún continua-ban contra los policías Martínez Vázquez, Ramos Bracetti y Ramos Picart; señalaron que en cada uno de estos tres (3) casos ya había transcurrido el término de seis (6) meses, el cual, según los demandados, se computa a partir del mo-mento en que ocurrieron los hechos que dieron base a las investigaciones. Igualmente, alegaron que las sanciones impuestas a los policías Ortiz Rivera y Vidal Reyes se to-maron luego de haber expirado el término referido, y es por esta razón que requirieron la anulación de estas sanciones.
El 19 de octubre de 1992 los demandantes, en vista de que los demandados no habían contestado la demanda, so-licitaron que se dictara sentencia sumaria a su favor. In-cluyeron con dicha moción dos (2) resoluciones emitidas por la Comisión de Investigación, Procesamiento y Apela-ción (C.I.P.A.), que concluyen que el término de seis (6) meses dispuesto en la Sec. 3.13(g), supra, aplica a las in-vestigaciones disciplinarias que efectúa el Superinten-dente de la Policía. Según estas dos (2) resoluciones, el Superintendente de la Policía debe resolver los casos sobre *275conducta impropia dentro de un término de seis (6) meses, contados a partir de la presentación de las querellas.(1)
En ese mismo día, el 19 de octubre de 1992, el deman-dado presentó una moción de desestimación. En primer lu-gar, señaló que el procedimiento investigativo en el cual se encontraban los casos de los policías Martínez Vázquez, Ramos Bracetti y Ramos Picart, y que se efectúa antes de la formulación de los cargos, no es un procedimiento adju-dicativo, puesto que durante esta etapa no existe una con-troversia entre las partes. Según el demandado, una con-troversia sólo puede surgir luego de haberse formulado los cargos. Concluyó que durante la etapa investigativa que se inicia con la presentación de una querella y que puede cul-minar en la formulación de cargos no aplica el término de seis (6) meses. Como resultado de ello solicitó la desestima-ción de la demanda en cuanto a estos tres (3) policías, quie-nes no habían sido objeto de una formulación de cargos. En segundo lugar, el demandado sostuvo que el tribunal no tenía jurisdicción para resolver la solicitud de sentencia declaratoria en cuanto a los policías Ortiz Rivera y Vidal Reyes, puesto que éstos pretendían —mediante esta ac-ción— atacar colateralmente las sanciones que le fueron impuestas en 1991. El demandado señaló que estos poli-cías, conscientes de su derecho, no recurrieron en apela-ción ante la C.I.P.A. o ante la Junta de Apelación del Sis-tema de Administración de Personal (J.A.S.A.P.) para cuestionar las sanciones impuestas, por lo que procedía la desestimación de la demanda por éstos no haber agotado los remedios administrativos que tenían disponibles.
Trabada así la controversia, el 21 de enero de 1993 el Tribunal Superior, Sala de San Juan (Hon. Wilfredo Alicea *276López, Juez) dictó sentencia en la cual desestimó el recurso de sentencia declaratoria por falta de jurisdicción en cuanto a los demandantes Ortiz Rivera y Vidal Reyes. Con-cluyó que estos dos (2) policías no agotaron los remedios administrativos de carácter apelativo que la ley les proveía. En lo que respecta a los demandantes Martínez Vázquez, Ramos Bracetti y Ramos Picart, el foro senten-ciador ordenó al Superintendente de la Policía que conclu-yera, en un término de seis (6) meses, las investigaciones disciplinarias que había iniciado contra estos tres (3) policías. En la decisión emitida, el tribunal determinó que los procesos investigativos que efectúa el Superintendente de la Policía con el fin de determinar si procede la imposi-ción de sanciones contra un miembro de la fuerza, consti-tuyen procedimientos adjudicativos regulados por la Ley Núm. 170, supra. Concluyó que, a tenor con la Sec. 3.13(g) de la referida ley, supra, estas investigaciones debían ser resueltas dentro de un término de seis (6) meses. En su dictamen, el tribunal señaló que en estas investigaciones necesariamente hay que formular unas determinaciones de hecho las cuales han de ser evaluadas a la luz de la ley y de los reglamentos aplicables para luego decidir si pro-cede la imposición de una sanción. Según el tribunal, estas investigaciones no son más que procedimientos adjudicativos.
Inconforme, el Superintendente de la Policía, represen-tado por el Procurador General del Estado Libre Asociado, acudió en revisión ante nos imputándole al foro sentencia-dor la alegada comisión de un solo error, a saber:
El Honorable Tribunal Superior erró al determinar que el término de seis (6) meses dispuesto en la sección 3.13(g) de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. Sec. 2163(g)[,] aplica a las investigaciones adminis-trativas conducidas por la Policía de Puerto Rico relativas a la conducta de los miembros de dicho cuerpo. Solicitud de revisión, pág. 5.
*277Expedimos el recurso y, con el beneficio de la compare-cencia de las partes, resolvemos.
hH HH
 En 1974 la Asamblea Legislativa, mediante la Ley Núm. 26 de 22 agosto de 1974, conocida como Ley de la Policía de Puerto Rico, 25 L.P.R.A. sec. 1001 et seq., creó un organismo civil de orden público denominado “Policía de Puerto Rico”. En dicha legislación, la Asamblea Legislativa delegó en la persona del Superintendente de la Policía la facultad para determinar por reglamento la conducta que deben observar los miembros de la Policía. 25 L.P.R.A. see. 1007.(2) Según lo dispuesto en el Art. 12 de la Ley Núm. 26, supra, 25 L.P.R.A. sec. 1012, el reglamento determinará las faltas graves y leves que conlleven una acción discipli-naria y prescribirá la acción que corresponda con arreglo a lo perceptuado en esta ley.(3)
El Art. 14 de la Ley Núm. 26, supra, 25 L.P.R.A. see. 1014, regula el trámite que debe efectuarse cuando se imputa la comisión de una falta grave. Este artículo dis-pone lo siguiente:
(a) El expediente de investigación de todo cargo grave in-cluirá un informe completo en torno a las imputaciones hechas contra el miembro o miembros de la Fuerza querellados. El trámite de investigación y envío del expediente se hará sin de-*278mora innecesaria. El Reglamento determinará los oficiales que intervendrán en el expediente de investigación.
(b) El Superintendente, luego de examinar y analizar el ex-pediente y de dar al querellado la oportunidad de ser oído, re-solverá el caso, absolviendo al querellado o imponiendo el cas-tigo que estime razonable, según lo dispone el inciso (d) de esta sección. Si se declara culpable el miembro o miembros de la Fuerza concernidos, el Superintendente entregará copia al que-rellado del documento contentivo de su decisión, lo que se com-probará por medio de la firma de éste e indicando la fecha y hora de la notificación. El procedimiento para estos casos se determinará mediante Reglamento.
(c) Los cargos por faltas graves serán formulados por escrito y firmados por el Superintendente.
(d) El castigo a imponerse por faltas graves podrá ser uno de los siguientes: expulsión permanente del Cuerpo, degradación o suspensión del Cuerpo, sin sueldo, por un período no mayor de cinco (5) meses.
(e) El Superintendente tendrá facultad para suspender tem-poralmente, de empleo y sueldo, a cualquier miembro de la Fuerza mientras se practica cualquier investigación que se or-denare relativa a incompetencia, mala conducta o crimen de que se acuse a dicho miembro de la Fuerza. En tal caso, el Superintendente hará que se formulen los correspondientes cargos, sin demora innecesaria. Investigará y resolverá tales casos a la mayor brevedad posible, imponiendo el castigo que estime razonable dentro de los límites de ésta o disponiendo que vuelva al servicio dicha persona con devolución de los suel-dos devengados o sin ellos, durante el período de la suspensión, si a su juicio los hechos lo justificaren.
(f) Cuando un miembro de la Fuerza estuviere suspendido de empleo y sueldo, por cualquier concepto, estará inhabilitado para ejercer sus funciones como tal. Tampoco disfrutará de los derechos y privilegios que por ley se conceden a miembros de la Policía mientras dure dicha suspensión.
(g) En todo caso donde se impongan sanciones que conlleven la suspensión de empleo y sueldo, el Superintendente, a peti-ción del querellado, podrá conmutar dicha sanción por servicios adicionales al Cuerpo equivalente al monto de tiempo que dure la suspensión.
(h) Todo miembro de la Fuerza contra quien se haya dictado una decisión adversa por el Superintendente, podrá apelar el caso ante la Comisión de Investigación, Procesamiento y Apela-ción, creada mediante las sees. 171 a 185 del Título 1, ante la cual tendrá derecho a vista conforme a los términos de dichas secciones. La apelación deberá radicarse dentro de los 15 días *279de recibir la notificación de castigo. (Énfasis suplido.) 25 L.P.R.A. see. 1014.
En el ejercicio del poder que le delegara la Asamblea Legislativa, el Superintendente de la Policía adoptó en 1981 un nuevo Reglamento de Personal que regula, entre otras cosas, las acciones disciplinarias que imputan la comisión de faltas leves y graves. Específicamente, la See. 14.3(2)(b)(l)(a) del Reglamento de Personal de la Policía de Puerto Rico de 1981, págs. 96-98, que establece los procedimientos que deben celebrarse en la tramitación de estos casos dispone lo siguiente:
b. Procedimiento sobre Acciones Disciplinarias para Miem-bros de la Policía de Puerto Rico.
(1) En todo caso que surja la posibilidad de aplicación de medidas disciplinarias por violación a cualquier falta cuya san-ción pudiera resultar en la suspensión de empleo y sueldo, des-titución o expulsión o degradación, se adoptará el siguiente pro-cedimiento:
(a) El Superintendente iniciará una investigación admi-nistrativa dentro de los diez (10) días laborables desde que tuvo conocimiento oficial de los hechos o de la radicación de una querella. Luego de esto hará una determinación de si procede tomar alguna medida disciplinaria. De proceder tal medida dis-ciplinaria, formulará cargos por escrito al miembro de la Fuerza y se le notificará advirtiéndole de su derecho a solicitar una vista administrativa informal ante un oficial examinador dentro del término de quince (15) días laborables contados a partir de la fecha del recibo de la notificación de la formulación de cargos. En la vista el miembro de la Fuerza afectado tendrá derecho a presentar la prueba que estime necesaria y podrá comparecer personalmente o a través de un abogado. El Super-intendente mediante directriz al efecto adoptará el procedi-miento a seguirse para la solicitud de la vista. Se entenderá que los gastos en que incurra para la presentación de su de-fensa serán sufragados por el querellado. La fecha de la vista administrativa, se notificará al querellado con no menos de cinco (5) días de antelación a la celebración de la misma. En la notificación, se le informará la fecha, hora y lugar en que se llevará a efecto la vista. Luego de la vista, o transcurrido el término de quince (15) días sin que el miembro de la Fuerza haya solicitado la misma, el Superintendente tomará la deci-sión que estime conveniente. Si la decisión fuera destituir o *280expulsar, degradar, suspenderlo de empleo y sueldo, amonesta-ción o reprimenda, se le advertirá al miembro de la Fuerza de su derecho de apelación ante la Comisión de Investigación, Pro-cesamiento y Apelación dentro de un término de quince (15) días o ante la Jinda dentro de un término de treinta (30) días, según sea el caso. (Énfasis suplido.)
HH HH
De las siguientes disposiciones legales surge con meri-diana claridad que el proceso de acción disciplinaria contra un policía consiste de seis (6) etapas: la investigativa, la formulación de cargos, la celebración de vista, la decisión del Superintendente de la Policía, la etapa apelativa ante la C.I.P.A. y, luego, la revisión judicial del dictamen emi-tido por la C.I.P.A.
En virtud del citado inciso (a) del Art. 14 de la Ley Núm. 26, supra, el Superintendente de la Policía deberá levantar un expediente investigativo en todo caso en que se impute la comisión de una falta grave. Por su parte, el Reglamento de Personal de la Policía de Puerto Rico de 1981 dispone que el Superintendente deberá iniciar una investigación dentro de los diez (10) días laborables desde que tuvo conocimiento oficial de los hechos o de la radicación de la querella. Una vez finalizada la investigación, el Superintendente de la Policía determinará si procede la imposición de alguna medida disciplinaria y, si este es el caso, deberá formularle por escrito los cargos al miembro de la Fuerza. Luego se debe celebrar una vista administrativa y, de ser adversa la decisión del Superintendente, podrá apelar a la C.I.P.A. y luego ir en revisión a los tribunales.
Recientemente, en Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), establecimos que la toma de una decla-ración jurada al policía querellado, como parte de la inves-tigación de la querella que realiza el Superintendente de la Policía, no constituye la vista informal que, a tenor con el *281caso de Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), debe celebrar toda agencia antes de despedir a uno de sus empleados de carrera. En Díaz Martínez v. Policía de P.R., supra, señalamos que durante la fase investigativa aún no se han formulado los cargos, por lo que el querellado des-conoce el curso de acción que se propone seguir la Policía. (4)
Es precisamente con la investigación que la Policía de-termina si procede o no la formulación de los cargos. Du-rante el proceso investigativo aún no ha surgido una con-troversia que haya que adjudicar. Ésta surge en el momento en que se formulan los cargos y el policía se en-frenta a los mismos. Ante este hecho, y bajo los fundamen-tos expuestos, es patente que no estamos ante un proceso de adjudicación.
En virtud de esta determinación, resolvemos que es inaplicable a los procedimientos investigativos que se conducen, previo a la formulación de cargos, la Sec. 3.13(g) de la Ley de Procedimiento Administrativo Uniforme de del Estado Libre Asociado de Puerto Rico, supra, la cual ordena que todo caso sometido a un procedimiento adjudicativo ante una agencia deberá ser resuelto dentro de un período de seis (6) meses, desde su presentación, salvo en circunstancias excepcionales. Erró el tribunal sentenciador al concluir lo contrario.
Claro está, la propia Ley de la Policía de Puerto Rico de 1974 le impone al Superintendente de ese Cuerpo la obli-gación de actuar con premura. Cf Ortiz Ruiz v. Superin-tendente Policía, 132 D.P.R. 432 (1993).(5) El citado inciso *282(a) del Art. 14 de la Ley de la Policía de Puerto Rico de 1974 dispone que el trámite de investigación se hará sin demora innecesaria.
El error señalado fue cometido. Se dictará sentencia en conformidad con lo aquí expuesto.
El Juez Asociado Señor Negrón García disintió sin opi-nión escrita. El Juez Asociado Señor Rebollo López concu-rrió y disintió mediante opinión escrita.
— O —

 Una de las resoluciones de la Comisión de Investigación, Procesamiento y Apelación (C.I.P.A.) incluidas en el expediente del caso de autos revela que en un procedimiento seguido contra el policía Martínez Vázquez, aquí demandante recu-rrido, este organismo apelativo concluyó que el término de seis (6) meses dispuesto en la Sec. 3.13(g) de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2163(g), aplica a los procedimientos investigativos.


 El Art. 7 de la Ley Núm. 26 de 22 de agosto de 1974, según enmendado, dispone lo siguiente en su parte pertinente:
“El Superintendente queda facultado para determinar por reglamento la orga-nización y administración de la Policía, de los voluntarios y de los Consejos de Segu-ridad Vecinal, las obligaciones, responsabilidad y conducta de sus miembros, de los voluntarios y de los integrantes de los Consejos de Seguridad Vecinal y cualquier otro asunto necesario para el funcionamiento del Cuerpo.” 25 L.P.R.A. see. 1007.


 El Art. 12 de la Ley Núm. 26, supra, dispone de la manera siguiente:
“(a) El Reglamento determinará las faltas de los miembros de la Fuerza que conllevaren acción disciplinaria. Dichas faltas estarán clasificadas en graves o leves. El Reglamento prescribirá la acción correspondiente con arreglo a lo preceptuado en este Capítulo.” 25 L.P.R.A. see. 1012.


 En Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), también nos expresamos sobre las suspensiones sumarias de empleados públicos.


 En Ortiz Ruiz v. Superintendente Policía, 132 D.P.R. 432 (1993), resolvimos que el Superintendente de la Policía no está obligado a concluir los procedimientos disciplinarios contra los miembros de la Fuerza dentro del término de ciento veinte (120) días que dispone el Art. 2 de la Ley Orgánica de la C.I.P.A., 1 L.P.R.A. see. 172. El referido término aplica sólo a casos donde ha habido mal uso o abuso de autoridad por parte de otros funcionarios del orden público, agentes de Rentas Internas u otros funcionarios de la Rama Ejecutiva autorizados para realizar arrestos. En estos casos, *282la autoridad facultada para sancionar deberá exonerar al funcionario público en cuestión o imponerle la medida disciplinaria que corresponda dentro del término de ciento veinte (120) días contados a partir de la formulación de la querella o de la ocurrencia de los hechos que pudieran dar base a tal querella porque, de lo contrario, perderá jurisdicción sobre el caso.